Citation Nr: 1019878	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-39 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD), to include 
consideration of a total disability rating based upon 
unemployability of the individual (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to the benefit 
currently sought on appeal.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO in April 2010; a transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to an 
increased rating for PTSD is ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Initially, the Board notes that the Veteran was last afforded 
a VA Compensation and Pension (C&P) examination for the 
claimed condition in June 2008.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of a Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale in this case, the 
Veteran has indicated that his condition has worsened since 
the date of the latest examination.  See, e.g., Board hearing 
transcript, April 2010 (describing 2009 as a "bad year"); 
see also VA psychiatry treatment note, November 2008 
(describing decrease in functionality since retirement; 
current Global Assessment of Functioning (GAF) score of 60 as 
compared to most recent VA examination GAF score of 70).  As 
the Board is unable to make an accurate assessment of the 
Veteran's current condition on the basis of the evidence 
currently of record, the Veteran must be afforded a 
contemporaneous examination.

Also of note, the Veteran's claims file was not available for 
review by the examiner at the time of the June 2008 
examination.  This is particularly problematic in this case 
as the Veteran has described difficulty in verbally 
expressing his experiences with PTSD in the examination 
setting.  See, e.g., Veteran's statement, October 2008.  The 
Veteran has, however, provided rather detailed written 
statements of how he is affected by the symptoms of his 
disability on a daily basis in letters contained within the 
claims file.  Id.; Veteran's statement, August 2006.  As 
such, the examiner is reminded that it is necessary to review 
the claims file in its entirety to facilitate description of 
the relevant disability in sufficient detail to enable the 
Board to reach a fully informed decision on this matter.  In 
addition, the Veteran is reminded that although the Board 
recognizes the inherent difficulties in discussing personal 
matters such as these, it is in the Veteran's best interest 
to describe thoroughly and completely all impairments that he 
experiences due to symptoms of his PTSD during the 
examination requested pursuant to this remand.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims also held that a claim for total 
disability based upon the unemployability of the individual 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  Specifically, a Veteran may be 
considered as unemployable upon termination of employment 
which was provided on account of disability, or in which 
special consideration was given on account of the same, when 
it is satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. § 4.18 (2009).  In this case, 
the Board finds that a claim for TDIU is raised by the 
record, and is part and parcel of the present claim for an 
increased rating, as the evidence of record includes two lay 
statements from a coworker and a union steward that intimate 
that the Veteran was essentially forced to retire from his 
longstanding career in metalwork in lieu of being fired due 
to behavioral problems on the job.  See Personal Statements 
from M.L. & B.R., December & October 2008.  As this issue is 
now raised, a medical determination is needed as to whether 
the Veteran's service-connected disabilities render him 
unable to secure or maintain further employment.  

Finally, with the exception of a single November 2008 
treatment record, the Board finds that the most recent VA 
treatment records that have been associated with the claims 
file are dated in June 2008.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA treatment 
records for this Veteran from June 2008 
forward.  All reasonable attempts 
should be made to obtain such records.  
If any records cannot be obtained after 
reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in 
the claims file.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  After obtaining any outstanding 
treatment records, schedule the Veteran 
for a VA examination to determine the 
nature and current severity of his 
service-connected PTSD.  The Veteran's 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner is reminded to 
review the evidence within the claims 
file in its entirety.  Attention is 
specifically invited to the Veteran's 
written statements, oral testimony before 
the undersigned, and lay statements 
submitted by others on the Veteran's 
behalf.  Any necessary studies and tests 
must also be conducted.  The examiner 
should identify the nature and severity 
of all current manifestations of the 
Veteran's service-connected PTSD.  

The examiner is also asked to opine 
whether the Veteran's service-connected 
disabilities, including PTSD, render 
him unable to secure and follow a 
substantially gainful occupation.  The 
Veteran's age and the impairment caused 
by any nonservice-connected 
disabilities may not be considered in 
reaching the requested employability 
determination.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs,, readjudicate the 
issue of entitlement to an increased 
rating for PTSD, to include TDIU and 
consideration of the provisions of 38 
C.F.R. § 4.16(b) pertaining to 
extraschedular consideration if the 
Veteran's service-connected 
disabilities are found to produce 
unemployment, but do not meet the 
schedular percentage requirements.  If 
the determination remains unfavorable 
to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


